Decided that a bill to foreclose two mortgages, is not rendered multifarious by joining as defendants, in connexion with the mortgagors and subsequent claimants under them, persons who have guarantied the payment of the mortgages; where the complainant is entitled, by assignment, to the benefit of the guaranties. That where a surety, or a person standing in the situation of a surety for the payment of a mortgage debt, receives a security, for his indemnity, and to discharge such indebtedness, the principal *4creditor, or his assignee, is in equity, entitled to the full benefit of that security. And that it makes no difference that such principal creditor did not act upon the credit of such security in the first instance, or know of its existence.
Demurrer overruled with costs. Defendant Allen to pay the costs and put in his answer within twenty days, or the bill to be taken pro confessa against him.